Citation Nr: 0732683	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from January 1989 to 
November 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2007, the Board remanded this appeal for a 
compensation and pension (C&P) examination.  The examiner was 
to provide an opinion, with complete rationale, as to whether 
it is at least as likely as not (a 50 percent probability or 
greater) that the veteran's pes planus was permanently 
worsened during military service beyond that which would be 
due to the natural progression of the disease.  An 
examination was conducted in May 2007 and the examiner 
recorded data from that exam.  The examiner provided an 
opinion about the veteran's disease being "slightly 
worsened" while marching, but did not provide a clear 
opinion on the issue that was specifically required.  If 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the appellant, as a matter of law, a right 
to compliance with the remand instructions).  Since the 
development sought by the Board in this case has not been 
properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2007) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

An additional medical opinion must be obtained on the issue 
whether the veteran's pes planus was permanently worsened 
during military service beyond that which would be due to the 
natural progression of the disease.  If the same examiner is 
not available to provide that opinion, schedule the veteran 
for an appropriate exam with another examiner.  The veteran 
is hereby notified that if an examination is scheduled, it is 
the veteran's responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Obtain a medical opinion on the issue 
whether the veteran's pes planus was 
permanently worsened during military 
service beyond that which would be due to 
the natural progression of the disease.  
The claims file should be made available 
to the examiner and the examination report 
should indicate that it was reviewed.  
Advise the examiner that the comments in 
the May 2007 C&P examination report were 
not clear with respect to the specific 
information needed about the permanent 
condition of the veteran's disability with 
respect to her  service.  

If the examiner who performed the May 2007 
C&P examination is available, request from 
that examiner an additional report that 
answers the following two questions, with 
complete rationale for the answers:  
(a) Is it at least as likely as not (that 
is, a 50 percent probability or greater) 
that the veteran's pes planus disability 
was permanently worsened during military 
service?; and, only if so, (b) Is it at 
least as likely as not that the permanent 
worsening of the veteran's pes planus 
disability during service was beyond that 
which would be due to the natural 
progression of the disease?  If further 
examination of the veteran is necessary to 
provide that opinion, the veteran should 
be scheduled for an additional 
examination.  

If the same examiner is not available to 
provide an additional report, schedule the 
veteran for an examination.  All necessary 
tests should be conducted and the results 
included in the claims folder.  The 
examiner should answer the following two 
questions, with complete rationale for the 
answers:  (a) Is it at least as likely as 
not (that is, a 50 percent probability or 
greater) that the veteran's pes planus 
disability was permanently worsened during 
military service?; and, only if so, (b) Is 
it at least as likely as not that the 
permanent worsening of the veteran's pes 
planus disability during service was 
beyond that which would be due to the 
natural progression of the disease?  If 
the examiner provides an opinion that is 
contrary to the May 2007 C&P examination 
report, the examiner should point to 
specific findings and/or medical authority 
to explain why his or her opinion differs 
from the May 2007 C&P opinion.   

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002),  only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


